Citation Nr: 0735634	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a stab wound of the neck, currently evaluated as 
30 percent disabling for limitation of cervical motion.

2.  Entitlement to an increased rating for fasciitis of the 
lumbosacral paravertebral muscles as a result of repeated 
lumbar spinal taps, currently rated as 10 percent disabling 
for limitation of lumbar motion.

3.  Entitlement to a separate compensable rating for 
disability resulting from muscle injury sustained in a stab 
wound of the neck or from surgical treatment of the wound.

4.  Entitlement to a separate compensable rating for 
disability of the left upper extremity resulting from 
neurological residuals of a stab wound of the neck or of 
surgical treatment of the wound.

5.  Entitlement to a separate compensable rating for distinct 
disability resulting from injury of muscle group XX by 
repeated spinal taps of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1977.

This appeal is from an April 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which confirmed and continued a 10 percent rating 
for the service-connected lumbosacral disorder and increased 
a 10 percent rating for the service-connected neck disorder 
to 30 percent.

In April 2001, the Board of Veterans' Appeals denied the 
appeal, which was then listed as two issues, comprising 
claims for increased rating for two disabilities.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  In July 2002, the Court vacated 
the Board's decision, granting a joint motion of the parties 
to remand the Board's decision and stay further proceedings 
[hereinafter Joint Motion].  The order of the Court 
incorporates the relief sought in the Joint Motion.

The Joint Motion instructed that the Board should provide a 
better explanation of its reasons for affirming the 
disability evaluations affirmed in its April 2001 decision.  
The Joint Motion also identified specific questions to 
resolve bearing on the general question whether the veteran's 
stab wound of the neck and lumbar spinal taps resulted in 
disabilities other than those for which VA compensated the 
veteran.  The Joint Motion also tasked the Board to determine 
the evaluation of any conditions determined to result from 
the stab wound of the neck and the lumbar spinal taps.  
Finally, the Joint Motion specified that the veteran should 
be afforded another VA examination.  

The Board remanded the case in November 2003 for additional 
development.  In February 2006, the Board remanded the issues 
listed on the face page of this document, and granted claims 
for compensable ratings for a scar from a stab wound of the 
neck, and a scar from surgical treatment of a stab wound of 
the neck.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion, through the Court's July 2002 order, tasked 
the Board to determine whether there are manifestations of 
the stab wound of the neck, of the surgical treatment of the 
wound, and of low back impairment related to multiple lumbar 
spinal taps that must be included in rating the residuals of 
the veteran's wound, surgery, and spinal taps.  The Joint 
Motion further tasked the Board to make proper ratings of the 
various residuals, whether as separately rated manifestations 
of the service-connected conditions or by inclusion in the 
service-connected conditions as currently identified.  The 
joint remand clearly cast this task as one of rating service-
connected disabilities, citing Esteban v. Brown, 6 Vet. App. 
259 (1994) and Bierman v. Brown, 6 Vet. App. 125 (1994), 
rather than as questions of entitlement to secondary service 
connection. Compare 38 C.F.R. § 3.310(a) and Allen v. Brown, 
7 Vet. App. 439 (1995).

The Joint Motion highlighted specific shortcomings in the 
Board's April 2001 decision, based on which the Secretary and 
the appellant determined it was necessary to obtain certain 
medical information to enable the Board to explain the 
reasons for any future decision in this appeal.  In order to 
carry out the mandates contained in the Joint Motion, the 
Board remanded the case for additional development in 
February 2006, to include a VA examination with specific 
findings to be obtained, studies to be performed, and 
opinions to be rendered.  The veteran was afforded a VA 
examination in March 2007.  

Significantly, however, the examination does not fulfill all 
of the requirements set forth in the prior remand.  First, 
the Board notes that the examination report appears to be 
incomplete.  The third pages ends in the middle of a 
sentence.  In addition, the remand requested that the veteran 
be afforded EMG testing for the purpose of assessing whether 
the veteran's left arm had symptoms that were the residuals 
of his service-connected neck injury, and the examiner was 
requested to provide an opinion on that issue.  Such testing 
was not accomplished, and the examination report does not 
contain the requested opinion.  The remand also requested 
that the examiner review photographs from a June 2005 
examination showing the veteran's neck in various postures, 
and, if the veteran demonstrated extension on the current 
examination inconsistent with the photographs, provide an 
opinion explaining the disparity.  Again, however, this 
request for an opinion was not addressed in the March 2007 
examination report.  

The Board also requested that the VA examiner provide an 
opinion regarding whether thoracic degenerative changes were 
related to the service-connected cervical stab wound or 
subsequent surgical treatment.  The remand further requested 
that the examiner identify the muscle which the stab wound in 
service had lacerated, and diagnose the residuals of the 
muscle injury, if any.  The remand also requested that the 
examiner identify the muscle group penetrated by repeated 
lumbar spinal taps in service, and diagnose the residual of 
any muscle injury or injuries.  Unfortunately, the recent VA 
examination report does not address any of those questions.  

Finally, the Board's remand indicated that for any muscle 
injury diagnosed, the examination should identify the 
residual manifestations and provide an opinion on which of 
these, if any, was a unique manifestation of the muscle 
injury distinguishable from ankylosis of the cervical spine 
due to hemilaminectomy, signs or symptoms of intervertebral 
disc syndrome, or other causes of functional impairment for 
which the veteran is already compensated.  Again, however, 
the examination report did not address this question.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain a 
complete copy of the March 2007 
examination report.  If the complete copy 
does not adequately address the other 
shortcomings discussed above, the RO 
should make arrangements to schedule the 
veteran for additional VA neurology and 
orthopedic examinations.  The examiners 
should be provided with the claims file.

The purpose of the examinations is to 
assess the severity of his service-
connected disabilities, and determine 
whether the veteran has residuals of a 
muscle injury at the site of a stab wound 
of the neck or at the site of lumbar 
spinal taps that are completely separate 
and distinguishable from the signs and 
symptoms for which he is currently rated.

The examiners should diagnose or rule out 
cervical intervertebral disc syndrome and 
any objective cause of the veteran's left 
upper extremity neurologic symptoms.  
Obtain an MRI of the cervical spine and 
EMG or other electrodiagnostic testing 
appropriate to determining whether the 
veteran has cervical disc disease or 
injury or other pathologic explanation 
for his left arm symptoms that are 
residuals or sequelae of the stab wound 
of the neck or surgical treatment.  The 
examiner is to review the service medical 
records of the injury and treatment to 
inform his or her opinion.

If the neurology examiner diagnoses 
intervertebral disc syndrome, identify 
the diseased or injured disc and whether 
the findings are related to the injury or 
surgery in service.

If the neurology examiner diagnoses a 
cause of the left upper extremity 
symptoms other than intervertebral disc 
syndrome, explain the cause and whether 
it is related to the injury or surgery in 
service.

For all pathology found, identify the 
cause or causes of each sign and symptom 
identified, or explain why that cannot be 
done.

Orthopedic: Review the claims file, with 
attention to the service medical records 
of the veteran's stab wound and 
subsequent treatment.

Measure the range of motion of the 
cervical spine. Review the June 2005 
examination report of ankylosis at 10 
degrees of flexion (i.e., inability to 
extend beyond that point).  Compare the 
range of motion the veteran presents on 
current examination to the June 2005 
photographs in the claims file showing 
the veteran's neck in various postures.  
If the veteran demonstrates extension on 
current examination inconsistent with the 
extension apparent in the photographs, 
provide an opinion explaining the 
disparity.

Based on current examination and review 
of the December 1998 thoracic x ray study 
and VA diagnosis of thoracic degenerative 
changes, provide an opinion whether 
thoracic degenerative changes are related 
to the cervical stab wound or subsequent 
surgical treatment.

Identify the muscle the October 1976 stab 
wound lacerated and based on current 
examination and review of the claims 
file, diagnose the residuals of the 
muscle injury, if any.

Identify the muscle group penetrated by 
repeated lumbar spinal tap, if possible, 
and diagnose the residuals of that muscle 
injury or injuries, if possible.  If 
either task is not feasible, explain why 
the opinion cannot be provided.

For any muscle injury diagnosed, identify 
the residual manifestations and provide 
an opinion on which of these, if any, is 
a unique manifestation of the muscle 
injury distinguishable from ankylosis of 
the cervical spine due to 
hemilaminectomy, signs or symptoms of 
intervertebral disc syndrome, or other 
causes of functional impairment of the 
cervical spine for which the veteran is 
compensated. NOTE: The object of the 
examination is to enable the rating 
officer to determine whether the veteran 
has disability from muscle injury that 
can be rated separately from other 
service-connected disability without 
evaluating the same disability under 
multiple diagnoses.

2.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

3. Thereafter, the RO should readjudicate 
the following:  The claim for increased 
rating for residuals of a stab wound, 
including whether the veteran is entitled 
to separate ratings for residuals of 
muscle injuries identified on current 
examination, whether he is entitled to a 
separate rating for neurological 
impairment of the left arm as a residual 
of the stab wound or neck surgery, 
whether he is entitled to a rating for 
cervical intervertebral disc syndrome 
rather than for limitation of cervical 
motion, considering also changes in 
regulations governing intervertebral disc 
syndrome and the spine generally during 
pendency of the claim.

The RO should also readjudicate the claim 
for increased rating for fasciitis of the 
lumbar paravertebral muscles as a result 
of multiple spinal taps, including 
whether the veteran is entitled to 
separate ratings for residuals of muscle 
injuries identified on current 
examination, and whether he is entitled 
to a rating for thoracic degenerative 
joint disease, considering also changes 
in the regulations governing the spine 
generally during the pendency of the 
claim.

4.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

